Exhibit 10.1

 

SUPPLEMENTAL AGREEMENT BETWEEN

ARIZONA PUBLIC SERVICE COMPANY AND RANDALL K. EDINGTON

 

This Supplemental Agreement (the “Agreement”) is entered into by and between
Arizona Public Service Company (the “Company”) and Randall K. Edington
(“Executive”).

 

1.             Background.  The Company previously entered into a Supplemental
Agreement dated December 26, 2008 (the “2008 Agreement”) with Executive.  By
letter dated March 12, 2012 (the “Letter Agreement”), the Company and Executive
agreed to certain additions to the terms and conditions of Executive’s
employment to those set forth in the 2008 Agreement, subject to the receipt of
appropriate corporate approval which was obtained on June 20, 2012.

 

2.             Effective Date.  Except as otherwise noted below, this Agreement
shall be effective as of the date on which it is executed.  This Agreement
supersedes and replaces the Letter Agreement as to all matters addressed herein
and therein.

 

3.             Salary Increases.  Effective as of January 1, 2012, Executive’s
base salary shall be increased to $900,000.  Effective as of January 1, 2013,
Executive’s base salary shall be increased to $925,000, and effective as of
January 1, 2014, Executive’s base salary shall be increased to $950,000.

 

4.             2014 Supplemental Pension Benefit.  In addition to the pension
benefit set forth in the 2008 Agreement, if Executive is actively employed by
the Company on December 31, 2013, the supplemental pension benefit amount
calculated in accordance with the first paragraph of Section 5(b) of the 2008
Agreement shall be increased by an amount equal to 5% of the benefit that would
have otherwise been payable. If Executive is actively employed by the Company on
December 31, 2014, the supplemental pension benefit amount calculated in
accordance with the first paragraph of Section 5(b) (prior to the increase
called for by the preceding sentence) shall be increased by an amount equal to
10% of the benefit that would have otherwise been payable.

 

5.             Supplemental Deferred Compensation Arrangement.  The Company
shall provide Executive with a deferred compensation benefit that will be
credited in three equal installments to accounts established for the benefit of
Executive and will vest in accordance with the terms and conditions described in
the attached Exhibit A.

 

6.             Potential Repurchase of Arizona Home.  If Executive incurs a
termination of employment after December 31, 2014, and within six months of such
termination of employment, Executive decides to relocate from Arizona but is
unable to sell his Arizona home for a net price equal to Executive’s original
purchase price (after making reasonable efforts to do so), the Company will
purchase Executive’s primary Arizona residence for the original purchase price. 
If Executive terminates employment due to death or disability prior to December
31, 2014, and within six months of Executive’s termination of employment,
Executive (or Executive’s executor or representative) decides to relocate from
Arizona but is unable to sell Executive’s Arizona home for a net price equal to
the original purchase price (after making reasonable efforts to do so), the
Company will purchase Executive’s primary Arizona residence for the original
purchase price.  For purposes of this Agreement, the term “disability” shall
have

 

--------------------------------------------------------------------------------


 

the meaning ascribed to it in the Deferred Compensation Plan of 2005 for
Employees of Pinnacle West Capital Corporation and Affiliates, and the term
“original purchase price” shall mean the agreed price contracted between
Executive and the original seller and shall not include any real estate
commissions or settlement charges which may have been paid by Executive as part
of the purchase transaction.

 

7.             Amendment of 2011 and 2012 Restricted Stock Unit Agreements.  The
definition of “Retirement” in clause (i) of the second paragraph of Section 3 of
each of the February 15, 2011 and February 21, 2012 Restricted Stock Unit
Agreements under the Pinnacle West Capital Corporation 2007 and 2012 Long-Term
Incentive Plans issued to Executive is hereby amended as follows:

 

(i) “Retirement” means Employee’s Separation from Service (as defined in the
Deferred Compensation Plan of 2005 for Employees of Pinnacle West Capital
Corporation and Affiliates (as in effect on the date of this Amendment)) for any
reason on or after December 31, 2014,

 

8.             Amendments of Supplemental 2010 Award.  The February 15, 2011
Restricted Stock Unit Agreement under the Pinnacle West Capital Corporation 2007
Long-Term Incentive Plan issued to Executive (Supplemental 2010 Award) (the
“Supplemental 2010 Award Agreement”) is hereby amended by the addition of the
following new sentence to the end of Section 3 thereof:

 

In addition, the Restricted Stock Units will fully vest and no longer be subject
to the restrictions of and forfeiture under this Award Agreement upon Employee’s
Retirement.  For purposes of this Agreement, “Retirement” means Employee’s
Separation from Service for any reason on or after December 31, 2014.

 

Section 4(a) of the Supplemental 2010 Award Agreement is also amended by
deleting the first sentence thereof.

 

9.             Impact on 2008 Agreement.  This Agreement supplements the 2008
Agreement which otherwise remains in full force and effect.

 

10.          Status of Exhibit.  Exhibit A is deemed to be a part of this
Agreement as if fully set forth herein.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have caused this Agreement to be
executed as of the date set forth below.

 

 

ARIZONA PUBLIC SERVICE COMPANY

 

 

 

 

 

By:

/s/ Donald E. Brandt

 

 

Its: Chief Executive Officer

 

 

 

6/19/2012

 

Date

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Randall K. Edington

 

Randall K. Edington

 

 

 

6/19/2012

 

Date

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

SUPPLEMENTAL DEFERRED COMPENSATION PROGRAM

FOR RANDALL K. EDINGTON

 

1.             Purpose.  By an Agreement approved on June 20, 2012 between
Arizona Public Service Company (the “Company”) and Randall K. Edington
(“Executive”), the Company agreed to establish a supplemental deferred
compensation arrangement for the benefit of Executive (the “Supplemental
Deferred Compensation Benefit”).  The purpose of this document is to establish
this arrangement through Discretionary Credits to accounts established for the
benefit of Executive pursuant to the Deferred Compensation Plan of 2005 for
Employees of Pinnacle West Capital Corporation and Affiliates (the “Deferred
Compensation Plan”).

 

2.             Definitions.  Defined terms used herein shall have the respective
meanings ascribed to them in the Deferred Compensation Plan.

 

3.             Discretionary Credits.  Three Discretionary Credits in the
aggregate amount of $1,050,000 will be allocated to three Discretionary Credit
Accounts (“Discretionary Credit Account A,” “Discretionary Credit Account B” and
“Discretionary Credit Account C”) established for the benefit of Executive
pursuant to Section 3.9 of the Deferred Compensation Plan.  Discretionary Credit
Account A shall be credited with $350,000 as of January 1, 2012.  Discretionary
Credit Account B shall be credited with $350,000 on January 1, 2013 and
Discretionary Credit Account C shall be credited with $350,000 on January 1,
2014.

 

4.             Interest.  The Discretionary Credit Accounts shall be credited
with interest in accordance with Sections 3.5 and 3.7(a) of the Deferred
Compensation Plan.  Discretionary Credit Account A shall be credited with
interest from January 1, 2012.  Discretionary Credit Account B shall be credited
with interest from January 1, 2013 and Discretionary Credit Account C shall be
credited with interest from January 1, 2014.

 

5.             Vesting.  The Discretionary Credit Accounts vest on December 31,
2014.  If Executive Separates from Service prior to December 31, 2014, the
amounts allocated to the Discretionary Credit Accounts will be forfeited;
provided, however, that if Executive Separates from Service due to death or
Disability prior to December 31, 2014, all amounts previously credited to the
Discretionary Credit Accounts prior to the date of such Separation from Service
will be fully vested.

 

6.             Payment of Discretionary Credits.  Executive’s vested interest in
his Discretionary Credit Accounts will be paid to Executive (or to the
Beneficiary designated by Executive pursuant to the Deferred Compensation Plan
in the event of Executive’s death) in installments over a period of 10 years
following Executive’s Separation from Service in accordance with Sections 3.7
and 5.1 of the Deferred Compensation Plan.  As provided in the Deferred
Compensation Plan, the first installment payment shall be made within 30 days
following Executive’s Separation from Service, unless Executive is a Specified
Employee on the date of his Separation from Service.  If Executive is a
Specified Employee on the date of his Separation from Service, the payment of
Executive’s vested interest in his Discretionary Credit Accounts may not
commence prior to the first day of the seventh month following Executive’s

 

A-1

--------------------------------------------------------------------------------


 

Separation from Service.  The Discretionary Credit Accounts may not be
distributed as a Short-Term Payout or due to an Unforeseeable Financial
Emergency.

 

7.             Executive’s Plan Status.  This document shall be deemed to be
Executive’s Election Form with respect to the Discretionary Credits for purposes
of Section 2.2 of the Deferred Compensation Plan.

 

8.             Relationship to Other Benefits.  The Discretionary Credits
allocated to Executive shall not be taken into account as compensation or for
purposes of determining any benefits due to Executive pursuant to the terms of
any pension, retirement, savings, profit sharing, incentive, group insurance or
other tax qualified or nonqualified benefit plan sponsored by the Company,
Pinnacle West Capital Corporation or any affiliate of either.  In addition, any
amounts payable to Executive pursuant to this document shall be disregarded for
purposes of the benefit plans referred to in the preceding sentence.

 

9.             Plan Document.  This Program is established pursuant to the
provisions of Section 3.9 of the Deferred Compensation Plan.  Accordingly,
except as otherwise set forth in this document, the provisions of the Deferred
Compensation Plan shall apply in determining the rights of Executive as well as
the administration of Executive’s Discretionary Credit Accounts.  In cases of
conflict, this document controls over any conflicting provisions of the Deferred
Compensation Plan, except as may be required by Section 409A of the Internal
Revenue Code or the provisions of any other applicable law or regulation.

 

10.          Amendments.  This document may not be modified, altered or changed,
except by a written agreement signed by the Company and Executive.

 

11.          Entire Agreement.  This document and the Deferred Compensation Plan
constitute the entire agreement between the Company and Executive regarding the
Supplemental Deferred Compensation Arrangement.

 

12.          Severability.  If any provision of this document is held to be
invalid, the remaining provisions shall remain in full force and effect.

 

A-2

--------------------------------------------------------------------------------